Citation Nr: 1102789	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-00 393	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel








INTRODUCTION

The Veteran served on active duty from September 1980 to December 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for a low 
back disability (status post spinal discectomy, L5-S1, claimed as 
back condition and surgery).  In August 2010, the Veteran 
testified before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002) and who participated in this 
decision.  A transcript of this proceeding has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Veteran will be notified if any 
further action on his part is required.


REMAND

Upon thorough review of the Veteran's VA claims file, the Board 
has determined that additional evidentiary development is 
required prior to the disposition of the Veteran's claim.  
Specifically, treatment records and a new VA spine examination 
must be obtained.

Initially, it appears that the most recent VA medical records are 
dated in October 2009.  To aid in adjudication, any subsequent VA 
medical records should be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In addition, on VA examination in February 
2010, the Veteran indicated private treatment of his low back 
disability in 1982 or 1983.  Accordingly, the Veteran should be 
asked to identify the provider that treated his low back 
disability so that any additional private treatment records can 
be obtained.

The Veteran contends that he has a low back disability that is 
related to service.

Service treatment records dated in January 1981 report indicate 
complaints of low back pain and diagnoses of low back strain and 
lumbosacral strain.  At that time, the Veteran denied sustaining 
any trauma to his back.  In February 1981, he was diagnosed with 
a lumbosacral strain.   However, an X-ray examination of the 
lumbar spine was within normal limits.  Records dated in October 
1981 reflect complaints of lumbosacral pain since December 1980 
when the Veteran fell while carrying a heavy load.  It was also 
noted that the Veteran was involved in a motor vehicle accident 
in January 1981.  The Veteran was diagnosed with low back pain 
and chronic lumbosacral strain.  In April and June 1982, he was 
diagnosed with low back pain syndrome and low back pain.  In 
October 1982, the Veteran complained of mid-back pain.  In March 
1983, he was diagnosed with mechanical low back pain.  In April 
1983, the Veteran was placed on a profile for low back pain and 
had additional complaints of back pain in September 1983.

Private medical records include a December 2001 physical therapy 
report that indicates that the Veteran sustained a work-related 
injury that month while unloading a box from a truck and twisting 
his back.  At that time, he was diagnosed with lumbosacral 
strain.  In May 2006, the Veteran underwent a lumbar diskectomy.  
A September 2006 magnetic resonance imaging study of the 
Veteran's lumbar spine revealed findings consistent with L5-S1 
left paracentral scar tissue causing mild displacement of the 
left Ls nerve root.

VA medical records include a June 2005 report that indicates a 
one-day history of an exacerbation of chronic low back pain.

On VA spine examination In June 2007, the Veteran presented with 
a history of an in-service back injury in January 1981 when he 
fell while pulling a D60 power unit.  However, the report is 
silent as to the Veteran's additional in-service complaints of 
and treatment for low back pain.  In addition, the report is also 
silent as to the Veteran's post-service work-related back injury 
in December 2001.  On examination, the Veteran was diagnosed with 
status post spinal discectomy.

On VA spine examination in February 2010, the Veteran again 
presented with an in-service injury to his back from a fall in 
[January] 1981.  However, like the June 2007 examination report, 
this report is silent as to the Veteran's additional in-service 
complaints of and treatment for low back pain and work-related 
back injury in December 2001.  Upon examination, the Veteran was 
diagnosed with degenerative disc disease at L5 and S1, post 
laminectomy and discectomy L5 S1, and right lumbar radiculopathy.  
The examiner appeared to opine that it is less likely as not that 
the Veteran's low back disability is related to his in-service 
back injury in 1981.  The rationale, in part, was that the 
Veteran had back pain and private treatment for the same prior to 
2006 and the evidence does not establish a continuity of care.

Although the Veteran is competent to report the onset of a low 
back disability during and after his service, he is not competent 
to diagnose or to relate any current low back disability to his 
active service.  As any relationship remains unclear to the 
Board, the Board finds that another VA examination is necessary 
in order to fairly decide his claim.  McLendon v. Nicholson, 20 
Vet. App. (2006).  The examiner on remand should specifically 
reconcile the opinion with the February 2010 VA opinion and any 
other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records 
dated since October 2009.

2.  Request the Veteran to provide the name, 
dates, and location of any private facility 
or provider that treated him for a low back 
disability in 1982 or 1983.  Then, after 
obtaining the necessary authorization, obtain 
the Veteran's private treatment records from 
any private facilities or provider identified 
by the Veteran.  All attempts to secure the 
records must be documented in the claims 
folder.

3.  Thereafter, schedule the Veteran for a VA 
spine examination with an examiner who has 
not previously examined him to determine the 
nature and etiology of any current low back 
disability.  The claims folder and a complete 
copy of this REMAND should be reviewed in 
conjunction with the examination.  The VA 
examiner should specifically attempt to 
reconcile and discuss his or her opinion with 
the other opinions of record, including the 
February 2010 VA opinion.  All indicated 
studies should be performed.  The rationale 
for all opinions should be provided.  
Specifically, the examiner should provide the 
following information:

(a)  Diagnose any current low back 
disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any low 
back disability, was incurred in or is due 
to or the result of the Veteran's active 
service, including in-service treatment 
for and diagnoses of low back pain and 
lumbosacral strain from January 1981 to 
April 1983, including a back injury in 
either December 1980 or January 1981?  The 
examiner must consider the Veteran's 
statements and June 2010 testimony 
regarding the incurrence of a low back 
disability, in addition to his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c)  Is it more likely (more than 50 
percent probability) that any current low 
back disability is due to or the result of 
any post-service injury to the Veteran's 
back, including a post-service work-
related back injury in December 2001?

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a Supplemental Statement of the Case 
and allow the applicable time for response.  
Then, return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


